Citation Nr: 1449290	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  11-21 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for onychomycosis.

2. Whether new and material evidence has been submitted to reopen a claim for service connection for tinea pedis.

3. Whether new and material evidence has been submitted to reopen a claim for service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.

4. Whether new and material evidence has been submitted to reopen a claim for service connection for a psychiatric disorder.

5. Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss.

6. Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension, to include as secondary to diabetes mellitus, type II.

7. Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.

8. Entitlement to service connection for a psychiatric disorder.

9. Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel






INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

A hearing was held on June 17, 2014 before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Albuquerque, New Mexico, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

Subsequent to the most recent supplemental statement of the case, the Veteran submitted additional evidence.  He also submitted a waiver of RO review.  38 C.F.R. § 20.1304 (2014).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for tinnitus was raised during the June 2014 Board hearing but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for hypertension and a psychiatric disorder as well as the request to reopen the claim for service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1. On June 17, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeals to reopen claims for service connection for onychomycosis and tinea pedis is requested.

2. The RO denied service connection for diabetes mellitus, type II, a psychiatric disorder, and hypertension in a November 2007 rating decision; the Veteran did not perfect an appeal and the rating decision became final.

3. New and material evidence pertaining to the claims for service connection for diabetes mellitus, type II, a psychiatric disorder, and hypertension has been received since the November 2007 rating decision that denied these claims.

4. The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides, thus service connection for diabetes mellitus, type II is warranted.


CONCLUSIONS OF LAW

1. The criteria for withdrawal by the Veteran for his appeals to reopen claims for service connection for onychomycosis and tinea pedis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2. The November 2007 rating decision that denied service connection for diabetes mellitus, type II, a psychiatric disorder, and hypertension is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2014).
 
3. New and material evidence pertaining to the claims for service connection for diabetes mellitus, type II, a psychiatric disorder, and hypertension has been received since the November 2007 rating decision and the claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

4. The criteria for service connection for diabetes mellitus, type II have been met.  38 U.S.C.A. §§ 1110, 1112, 5103(a), 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, during his hearing before the Board, the Veteran withdrew his appeal requesting to reopen claims for service connection for onychomycosis and tinea pedis; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal seeking to reopen the claims for service connection for onychomycosis and tinea pedis and the claims are dismissed.

II. The Duties to Notify and Assist

Considering the favorable outcome detailed below as to reopening of the Veteran's claims, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Kent v. Nicholson, 20 Vet. App. 1 (2006).

III. New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The RO denied the claim for service connection for diabetes mellitus, type II in November 2007 because the available evidence did not show a current diagnosis of diabetes mellitus, type II.  The RO denied entitlement to service connection or hypertension and a psychiatric disorder because the evidence did not show that either condition manifested during service or were otherwise related to service.  The Veteran submitted a notice of disagreement with the November 2007 rating decision and a statement of the case was issued in October 2008.  A timely substantive appeal was not submitted to perfect the Veteran's appeal and new and material evidence was not submitted prior to the expiration of the appeal period.  Therefore, the November 2007 rating decision is final.  

At the time of the November 2007 rating decision, the evidence included VA outpatient treatment records, service medical records, private treatment records from LC Memorial Medical Center, and statements from the Veteran.  Since November 2007, the Veteran has submitted private treatment records showing a current diagnosis of diabetes mellitus, type II.  Since the holding in Shade is low and the Veteran's claim was originally denied because he did not present evidence of a current chronic disability, the Board finds that the claim should be reopened for consideration on the merits.  24 Vet. App. 110.

Regarding hypertension, as discussed below, the Veteran has been granted service connection for diabetes mellitus, type II herein.  The Veteran presented testimony before the Board in June 2014 indicating that his private provider found a nexus between his hypertension and diabetes mellitus, type II.  Since the holding in Shade is low and the Veteran's claim was originally denied because he did not present evidence of a nexus between the disability and service or a service-connected disability, the Board finds that the claim should be reopened for consideration on the merits.  24 Vet. App. 110.

Finally, regarding his psychiatric disorder, the Veteran has presented evidence showing VA providers have alluded to the fact that he may have PTSD due to his experiences in Vietnam.  See Letter from Dr. G.C.H., MD, dated February 15, 2011, and VA treatment record dated March 28, 2012.  Since the holding in Shade is low and the Veteran's claim was originally denied because he did not present evidence of a nexus between a psychiatric disability and service, the Board finds that the claim should be reopened for consideration on the merits.  24 Vet. App. 110.

As discussed below, a remand is required for additional development on the claims for service connection for hypertension and a psychiatric disorder before the Board can issue a decision on these matters.

IV. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for certain chronic diseases, including diabetes mellitus, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, (2013).

First, the Board observes that the RO confirmed that the Veteran served in Vietnam from May 1965 to August 1966.  Thus, it is presumed that he has been exposed to herbicides.  Second, the evidence shows the Veteran has a history of diabetes mellitus, type II as well as a current diagnosis of the disease.  Specifically, insurance billing records show that the Veteran was initially diagnosed and treated with diabetes mellitus, type II in August 1999.  See Billing records from Dr. U.I.C. dated August 1999.  VA treatment records dated September 2000 indicate that the Veteran's diabetes mellitus, type II was controlled with diet.  In January 2006, the Veteran had been diagnosed with borderline diabetes mellitus, type II.  See VA treatment records dated January 26, 2006; see also VA treatment records dated August 16, 2006.  In June 2007, the Veteran presented a letter from his private provider, Dr. D.C., at Ben Archer Health Center (BAHC), which indicates that he was being treated for diabetes mellitus, type II.  See Letter dated May 9, 2014.  A private treatment record from Dr. D.C. shows a prescription for Metformin, for his diabetes mellitus, type II.  See Private treatment record from BAHC, dated May 15, 2014.

Because the Veteran served in Vietnam and is presumed to have been exposed to herbicides and since he has a current diagnosis of diabetes mellitus, type II, the Board finds that service connection is warranted on a presumptive basis.  The appeal is granted.


ORDER

The claims to reopen service connection for onychomycosis and tinea pedis are dismissed.

New and material evidence has been received regarding the claims of entitlement to service connection for diabetes mellitus, type II, a psychiatric disorder, and hypertension and these claims are reopened.

Service connection for diabetes mellitus, type II is granted.


REMAND

Reasons for Remand: To obtain outstanding private treatment records and to schedule VA Compensation and Pension examinations.

The Veteran seeks service connection for hypertension and a psychiatric disorder.  The Veteran submitted documents in June 2014 from private provider Dr. D.C., MD, at Ben Archer Health Center.  These documents indicate that the Veteran had been treated at this facility for hypertension.  It does not appear that all treatment records from this facility have been obtained.  Only records dated May 15, 2014 have been associated with the record.  Because these records pertain to the Veteran's claim for service connection for hypertension, VA must attempt to obtain these records.

Additionally, the Veteran claims that his hypertension is secondary to his diabetes mellitus, type II.  As noted above, the Board has granted service connection for diabetes mellitus, type II.  A VA Compensation and Pension examination has not been provided to determine whether hypertension is related to service or to diabetes mellitus, type II.  Therefore, an examination must be obtained on remand.

Regarding the claim for a psychiatric disorder, in a supplemental VA Form 9 dated March 2013, the Veteran reported that his private providers have diagnosed PTSD.  The Veteran has not submitted private treatment records from this private provider.  On remand, the Veteran must be asked to provide the necessary Authorization and Release forms for VA to attempt obtain the private treatment records.

In addition, the Veteran was afforded a VA Compensation and Pension examination for his psychiatric disorder in September 2012; however, this examination report is inadequate for rating purposes.  Specifically, the examiner opined that the Veteran's generalized anxiety disorder may have begun in adolescence.  The Board observes that the Veteran did not indicate a nervous problem or anxiety at entrance to service.  Further, the clinical evaluation at entrance to service did not indicate a nervous problem or anxiety.  

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry and then the burden falls on the government to rebut the presumption of soundness.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The correct standard for rebutting the presumption of soundness under 38 U.S.C.A. § 1111 requires VA to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service.  Id.  Because the examiner provided an etiology opinion but did not indicate whether the Veteran's psychiatric disorder clearly and unmistakably pre-existed service and if so, whether it was clearly and unmistakably not aggravated by service, another VA medical opinion should be obtained to determine the nature and etiology of the Veteran's psychiatric disorder.  38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).  Such an opinion is necessary for a determination on the merits of the claim.  See 38 C.F.R. § 3.159(c)(4).

Finally, regarding the request to reopen the claim for service connection for bilateral hearing loss, because there are private treatment records outstanding that could pertain to this claim, the Board finds that this claim must also be remanded.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's service personnel records and updated VA treatment records and associate the records with the claims file.

2. Ask the Veteran to provide an Authorization and Release form for VA to obtain private treatment records from Ben Archer Health Center and any other private provider he may have seen for his hypertension and psychiatric disorder.  All efforts to obtain records must be fully documented.

3. Schedule the Veteran for a VA examination to determine the etiology of his hypertension, to include whether it is secondary to his diabetes mellitus, type II.  The examiner must be provided access to the Veteran's electronic claims file on VBMS and Virtual VA.  The Board observes that there are VA treatment records on Virtual VA that have not been associated in VBMS.  The examiner must review all evidence in the electronic claims file and indicate in the examination report that such review occurred.

The examiner should indicate whether the Veteran has been diagnosed with hypertension at any time since May 18, 2009, the date of the Veteran's claim.

The examiner must opine whether it is as likely as not (50 percent probability or more) that the hypertension is causally or etiologically related to service or to the Veteran's service-connected diabetes mellitus, type II.

In rendering the opinion, the examiner must consider the lay statements from the Veteran.  Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4. Schedule the Veteran for a VA examination to determine the etiology of the Veteran's psychiatric disorder(s).  The examiner must be provided access to the Veteran's electronic claims file on VBMS and Virtual VA.  The Board observes that there are VA treatment records on Virtual VA that have not been associated in VBMS.  The examiner must review all evidence in the electronic claims file and indicate in the examination report that review occurred.

The examiner should note all psychiatric disorders diagnosed since May 18, 2009, the date of the Veteran's claim.

Based on the examination and review of the record, the examiner should answer the following questions:

a) Does the evidence clearly and unmistakably show (i.e. is it undebatable) that the Veteran had a psychiatric disorder that existed prior to entry to active service?

b) If so, does the evidence clearly and unmistakably show (i.e. is it undebatable) that the preexisting psychiatric disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

c) If not, did the psychiatric disorder manifest during or as a result of service?

Aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate severity of the disorder (i.e., a baseline) before the onset of the aggravation.

In rendering the opinion, the examiner must consider the lay statements from the Veteran.  Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5. Conduct any additional development necessary and then readjudicate the claims for service connection for hypertension, to include as secondary to diabetes mellitus, type II, and hypertension, as well as the request to reopen the claim for service connection for bilateral hearing loss.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


